February 10, 2015 Via Edgar Securities and Exchange Commission treet, NE Mail Stop 3561 Washington, D.C. 20549-3561 Mr. Mark P. Shuman Ms. Maryse Mills-Apenteng Re: Internet Patents Corporation Amendment No. 1 to Registration Statement on Form S-4 (File No. 333-201323 ) Ladies and Gentlemen: On behalf of Internet Patents Corporation, a Delaware corporation (the “Company”), we are writing in respect of Amendment No. 1 (“Amendment No. 1”) to the Company’s Registration Statement on Form S-4 (as amended, the “Registration Statement”), under the Securities Act of 1933, as amended (the “Act”), for the registration of shares of Common Stock, par value $0.001, of the Company, filed on January 27, 2015 through the EDGAR electronic filing system under the Act. Amendment No. 1 included revisions intended to respond to the comment letter, dated January 21, 2015 (the “January 21 Comment Letter”), of the staff of the Division of Corporation Finance (the “Staff”) with respect to the Registration Statement. In response to a second comment letter of the Staff, dated February 6, 2015 (the “February 6 Comment Letter”), this letter describes the Company’s considerations relating to certain of the revisions contained in Amendment No. 1. For the convenience of the Staff’s review, the Company has set forth the comment contained in the February 6 Comment Letter in italics followed by the Company’s response. Page numbers and other similar references used in the Company’s response refer to Amendment No. 1 unless otherwise noted. General 1.
